DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant argues that the claims are allowable because “Martinez Canedo does not teach — whether considering alone or in combination with Wang and Verma — a hard real-time condition as claimed, which can be met by sequential program execution. (Applicant’s Remarks, Pg. 12). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ a hard real-time condition as claimed, which can be met by sequential program execution]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues that the claims are allowable because “Martinez Canedo does not allow for a merely sequential program execution as claimed; that is, meeting a hard real-time condition “by setting executing times of the programs for the respective master-processor cores so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core,” according to claim 1. Instead, as Martinez Canedo illustrates in Fig. 6 (c) and teaches at [0056], the intermediate stages “must be accurately started exactly 50 ms after the cycle boundaries,” and synchronization is thus an issue. (Applicant’s Remarks, Pg. 13). Examiner respectfully disagrees. Wang teaches merely sequential execution without offloading. (Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276… The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system).
Applicant also argues that the claims are allowable because “Martinez Canedo does not allow for a merely sequential program execution as claimed; that is, meeting a hard real-time condition “by setting executing times of the programs for the respective master-processor cores so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core,” according to claim 1. Instead, as Martinez Canedo illustrates in Fig. 6 (c) and teaches at [0056], the intermediate stages “must be accurately started exactly 50 ms after the cycle boundaries,” and synchronization is thus an issue.” (Applicant’s Remarks, Pg. 13).  Examiner respectfully disagrees.  There is no mention of a requirement to support sequential execution in the current set of claims. 
Applicant’s also argue that the claims are allowable because “Martinez Canedo discloses parallel processor cores only, and there is no plurality of master-processor cores with which, due to parallelization, the most highly prioritized programs can schedule a shorter execution time to maintain a deadline that is shorter than the purely sequential execution time, according to amended claim 1. This is because (inter alia), the cores in Martinez Canedo Fig. 6 (c) do not practice parallelization, and this deficiency remains whether Martinez Canedo is considered alone or in combination with Wang and Verma.” (Applicant’s Remarks, Pg. 13). Examiner respectfully disagrees. Applicant’s claim language does not preclude the current interpretation of master processor cores and parallel processor cores. Furthermore, Canedo teaches parallelization that considers task priority. ([0013]; Every task includes a tuple that specifies the synchronous and priority configuration. For example, Task 1 executes periodically every 50 ms and has LOW priority, and Task 2 executes only when an interrupt triggered by I/O occurs and has HIGH priority. The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution; [0017], there is provided a method for pipeline parallelizing a control program for multi-core execution, including; and [0018] using data dependency analysis on a control program to identify tasks that can be performed in parallel, identifying a largest task Tmax requiring the most execution time of the identified tasks, identifying cut-points in the largest task Tmax where data dependency delays decouple the task, inserting delayed data dependencies into cut-points of the largest task Tmax to create N pipeline sub-tasks, in which N is a number of cores available to a processor on which the control program will be executed, and scheduling the tasks and pipeline sub-tasks to the available processor cores). This response is also applicable to Applicant’s other arguments related to Candeo teaching master processor cores.
Applicant’s remaining arguments regarding the 35 USC § 103 rejections have been fully considered but are related to newly amended claim language. These arguments have been fully addressed in the rejections recited below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims 2-9, 11-14, and 16-20 are rejected because of their dependency on rejected independent claims 1, 10, and 15.
The following claim language is unclear and indefinite:
As per claim 1 it is unclear what is meant by “setting executing times of the programs for the respective master-processor cores so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core” (i.e. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "setting executing times of the programs for the respective master-processor cores ", and the claim also recites "so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core " which is the narrower statement of the range/limitation. .The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.);
As per claim 10, it is unclear what is meant by “wherein the programmable logic controller is configured to meet a real-time condition of the control task by determining executing times of the programs for the respective master-processor cores in so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core (i.e. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "programmable logic controller is configured to meet a real-time condition of the control task by determining executing times of the programs for the respective master-processor cores ", and the claim also recites "so that  the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core" which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.);
As per claim 16, it is unclear what is meant by “determining executing times of the programs for the respective master-processor cores in so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core. (i.e. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation " determining executing times of the programs for the respective master-processor cores ", and the claim also recites "so that  the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core " which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Canedo et al. (United States Patent Application Publication 2014/0165077; hereinafter referred to as Canedo) in view of Wang et al. (United States Patent Application Publication 2016/0299796).
As per claim 1, Canedo teaches invention substantially as claimed including, a method for processing data on a programmable logic controller ([0015], Pipelining a control application in multi -core processors enables a streaming industrial PLC controller architecture) for the control of a machine or a facility of an automation system ([0014], Automatic parallelization of IEC 61131-3 languages is the most suitable approach for a transparent integration of multi-core technology into the industrial automation business), 	
	the programmable logic controller comprising a plurality of master-processor cores ([0017], method for pipeline parallelizing a control program for multi -core execution) and at least one parallel-processor core for carrying out a control task ([0017], method for pipeline parallelizing a control program for multi -core execution), 
	wherein the master-processor cores are each assigned an executable program of the control task ([0024], using multiple cores of multi -core processor to execute intermediate iterations of a first pipeline sub-task simultaneous with an iteration of a subsequent pipeline sub-task), 
	wherein each program comprises at least one parallel processing section having a work package ([0025], analyzing a workload of a process step of a largest task to identify one or more cut-points where the process step can be decoupled into stages), and the work package comprises a plurality of partial tasks ([0025], divide the largest task into pipelined stages, and scheduling the pipeline stages to the processor cores of the processor);
	wherein a priority with a predetermined priority level is assigned to each of the at least one parallel processing sections ([0011], A task must have a priority level …The configuration contains the information about the allocation of programs into tasks with different synchronous properties, and tasks into resources),
	wherein a hard real-time condition of the control task is met by setting executing times of the programs for the respective master-processor cores in so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages ([0018], using data dependency analysis on a control program to identify tasks that can be performed in parallel, identifying a largest task Tmax requiring the most execution time of the identified tasks, identifying cut-points in the largest task Tmax where data dependency delays decouple the task, inserting delayed data dependencies into cut-points of the largest task Tmax to create N pipeline sub-tasks, in which N is a number of cores available to a processor on which the control program will be executed, and scheduling the tasks and pipeline sub-tasks to the available processor cores; and [0050], program can be partitioned into stages by the insertion of data-dependency delays. As shown in the top left corner of FIG. 6(a), a method according to an embodiment of the invention partitions the largest task into sub-tasks of equal length so that the performance gains from parallel execution are maximized. The stars represent data dependency delays, or cut-points that partition the longest task into two stages: A and B. X0 represents an output vector. In this example, the user configured the program to be executed in cycles of 100 ms and therefore he/she receives the first output X0 after 100 ms, the second output X1 at 200 ms, and so on) [without being supported by the at least one parallel-processor core].
	
	Canedo fails to specifically teach, wherein the respective priority levels are inserted into a data structure as soon as the respective master-processor core has arrived at the parallel processing section in the program, wherein the at least one parallel-processor core examines whether entries are present in the data structure by an active request of the at least one parallel-processor core for entries in the data structure and, if entries are present, the at least one parallel processor core accesses the work package of the master-processor core and processes partial tasks from the work package the priority level of which ranks first among the entries in the data structure, wherein a hard real-time condition of the control task is met by setting executing times of the programs for the respective master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core, and wherein the plurality of master-processor cores processes partial tasks that are not processed by the at least one parallel-processor core -2- 4879-4591-6929\1Application No. 16/209,468Docket No.: P279680.US.01 so that the plurality of master-processor cores and the at least one parallel-processor core jointly process the partial tasks from the respective work packages, and wherein due to parallelization most highly prioritized programs of the plurality of master- processor cores schedule a shorter execution time of the programs in order to keep a deadline that is shorter than a purely sequential execution time of the programs.
	However, Wang teaches, wherein a priority with a predetermined priority level is assigned to each of the at least one parallel processing sections ([0008], Each human-machine-interaction task is classified into one of at least a high-priority task type and a second task type according to real-time computing requirements),
	wherein the respective priority levels are inserted into a data structure as soon as the respective master-processor core has arrived at the parallel processing section in the program ([0010], the offloading of the human-machine-interaction tasks of the second task type to the offload destination resources for execution by the offload destination resources may further include the following additional operations. A second schedule is computed for execution of the soft real-time tasks by intelligent communication devices of the offload destination resources, and the soft real-time tasks offloaded to the intelligent communication devices for execution by the intelligent communication devices according to the second schedule. A third schedule is computed for execution of the firm real-time tasks by a cloud computing environment of the offload destination resources, and the firm real-time tasks are offloaded for execution by the cloud computing environment according to the third schedule),
	wherein the at least one parallel-processor core examines whether entries are present in the data structure by an active request of the at least one parallel-processor core for entries in the data structure ([0058], the offload soft and firm real-time tasks action 322 schedules SRT and FRT tasks to mobile devices and the cloud according to their priority, status (obtained through the feedback data), and real-time requirements. That information is obtained from the task table 326; and [0060], Whenever a mobile device becomes available to the HMI system, it sends an I/O message to the HMI Panel runtime announcing its availability, requesting a subscription to the system and providing a performance characterization) and, if entries are present, the at least one parallel processor core accesses the work package of the master-processor core and processes partial tasks from the work package ([0060], After a trusted device is ready to receive offloaded tasks, an entry is added to the resource table 238. That information is used by the offload soft and firm real-time tasks action 322 to decide which devices are suitable to execute which tasks; and [0062], a resource R is then selected from the resource table such that the execution of T.sub.i by R maximizes the Quality of Service (QoS)) the priority level of which ranks first among the entries in the data structure ([0037], dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks; and [0061], After the activity is started at block 410, the tasks T.sub.i, are priority sorted in the task table at action 420…the table may be implemented in a data structure such as a priority queue or a balanced tree that maintains the tasks ordered according to their real-time requirements), 
	wherein a hard real-time condition of the control task is met by setting executing times of the programs for the respective master-processor cores in such a way that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core ([0037], prioritizes task offloading/scheduling based on the real-time requirements of the tasks; [0051], classification and execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208… the HMI panel 210, referred to as " Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276… The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system; and [0057],  The schedule hard real-time tasks action 320 schedules HRT tasks within the Master HMI runtime according to their priority and real-time requirements); and 
	wherein the plurality of master-processor cores processes partial tasks that are not processed by the at least one parallel-processor core -2- 4879-4591-6929\1Application No. 16/209,468Docket No.: P279680.US.01so that the plurality of master-processor cores and the at least one parallel-processor core jointly process the partial tasks from the respective work packages ([0051], execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208. As shown in FIG. 2, an important component of the presently described architecture 200 remains the HMI panel 210, referred to as "Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276. Mobile devices 270 and the cloud 280 require a HMI runtime to execute the tasks offloaded to them by the system; and [0057], The schedule hard real-time tasks action 320 schedules HRT tasks within the Master HMI runtime according to their priority and real-time requirements. That information is obtained from the task table 326), and 
	wherein due to parallelization most highly prioritized programs of the plurality of master- processor cores schedule a shorter execution time of the programs ([0035], providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device ; [0037], It dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks. The system can therefore take full advantage of … the high availability and processing power of the cloud, while allowing the HMI panel to monitor and make decisions on the offloaded tasks)  in order to keep a deadline that is shorter than a purely sequential execution time of the programs ([0006], The scan cycle time is dependent on the execution time. The goal of reducing the execution time of a program is to be able to execute the next cycle as soon as possible. For example, if a PLC program with a scan cycle time of 100 ms and an execution time of 70 ms is parallelized and the execution time is reduced by half (35 ms), then the scan cycle time of the program can be reduced to 50 ms. Smaller scan cycle times in a PLC program represent faster response times that are important for high-performance applications such as motion control; [0035], The presently described system overcomes the above shortcomings by systematically classifying HMI tasks according to their nature and real-time requirements, and providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device; [0036], the system guarantees the real-time and safety-critical requirements of industrial HMI applications; and [0104], the arrangement has the advantage of faster and more direct access to the cloud, which offers effectively unlimited computing power. Data analysis that formerly had to be scheduled by the HMI panel on local workstations is performed faster and with greater availability in the cloud. The tasks performed by the cloud are furthermore more accessible to users that are remote from the HMI panel).

	Canedo and Wang are analogous because they are both relation to managing control tasks in automation systems. Canedo teaches a method of parallelizing control tasks (Abstract, A method for pipeline parallelizing a control program for multi -core execution). Wang teaches a method of prioritizing and managing control tasks in a distributed automation system. (Abstract, In an industrial automation environment, a three-tier architecture is used to offload human-machine-interaction (HMI) automation tasks to local mobile devices and then the cloud, to take advantage of distributed computing and processing resources and to add new features to the HMI panel system. A scheduling algorithm based on the characteristics of the HMI tasks distributes these tasks intelligently among the local HMI panel, mobile devices and the cloud; and [0008], Each human-machine-interaction task is classified into one of at least a high -priority task type and a second task type according to real-time computing requirements. By the human-machine-interaction panel, a schedule is computed for execution by the human-machine-interaction panel of the high-priority human-machine-interaction tasks). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Canedo would be modified with the scheduling mechanism taught by Wang in order to schedule a control task. One of ordinary skill in the art would have recognized that applying the known technique of Wang to the teachings of Canedo would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wang to the teachings of Canedo would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such schedule prioritization features into similar systems. Therefore, it would have been obvious to combine the teachings of Canedo and Wang.

As per claim 2, Wang teaches,  wherein the partial tasks from the respective work packages are distributed dynamically ([0035], providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system; and [0037], dynamically reacts to the environment and detects new devices when they become available. It dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks.), 	
	wherein the master-processor cores ([0036], The HMI panel is the master device and oversees the execution of the distributed/offloaded tasks at all times) and the at least one parallel-processor core access unprocessed partial tasks of the work packages for processing ([0037], dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks; and [0046], offloading HMI tasks from the HMI panel to mobile devices and then to the cloud) , and 
	wherein the partial tasks that were distributed to the at least one parallel-processor core for processing are also executable on the respective master-processor core ([0011], if the status of the offloaded human-machine-interaction tasks indicates that an offloaded human-machine-interaction task has been dropped, then the dropped offloaded human-machine-interaction task may be preempted by executing the task locally; and [0051], Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276. Mobile devices 270 and the cloud 280 require a HMI runtime to execute the tasks offloaded to them by the system. The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system; and [0085], The owner device for a particular task determines which device is in charge of executing the task. The owner device is listed in the owner device field 726 and can be Local (HMI Panel), a Mobile device (e.g. Mobile1, Mobile2, Mobile3), or the Cloud. The owner task field 728 stores the identification of each task used by the owner device).

As per claim 3, Wang teaches, 
	wherein an access to the corresponding partial task from one of the work packages only exists for the master-processor core currently processing the respective partial task or for the at least one parallel-processor core currently processing the respective partial task ([0085], The owner device for a particular task determines which device is in charge of executing the task. The owner device is listed in the owner device field 726 and can be Local (HMI Panel), a Mobile device (e.g. Mobile1, Mobile2, Mobile3), or the Cloud. The owner task field 728 stores the identification of each task used by the owner device), and 
	wherein the partial tasks from the work packages are distributed to the master-processor cores and the at least one parallel-processor core individually and one after the other ([0061], the table may be implemented in a data structure such as a priority queue or a balanced tree that maintains the tasks ordered according to their real-time requirements).

As per claim 4, Wang teaches, 
	wherein the partial tasks from the respective work packages are distributed statically ([0034], Cloud-based processing of HMI tasks has also been used to completely eliminate those tasks from the HMI system. Cloud-based processing requires a cloud interface implemented on a panel device. The tasks are statically assigned and planned a-priori), and 	
	wherein the plurality of master-processor cores and the at least one parallel-processor core are for this purpose each associated with a specific number of partial tasks from the same work package for parallel processing ([0034], ] Cloud-based processing of HMI tasks has also been used to completely eliminate those tasks from the HMI system. Cloud-based processing requires a cloud interface implemented on a panel device. The tasks are statically assigned and planned a-priori).
As per claim 5, Wang teaches, wherein modifications in the order of entries of the priority levels in the data structure are communicated to the at least one parallel-processor core (Wang, [0054], the master scheduler residing in the HMI panel 210 can communicate directly with all registered devices, including the cloud; [0056], The read offloaded data action 316 may update the task table with new or existing tasks requested from other offloading devices (e.g. master or peer device). The read feedback data action 318 may update the task table 326 with new or existing tasks being executed in the mobile devices or the cloud. The scheduling loop 300 is designed to be generic so it can be used in devices at each tier; [0057], Note that the schedule hard real-time tasks action 320 also updates the task table 326 to maintain an up-to-date state of the tasks in the overall system; [0058]  As with the schedule hard real-time tasks action 320, the offload soft and firm real-time tasks action 322 updates the task table 326 to maintain an up-to-date state of the tasks in the overall system, assign ownership of tasks, and establish the status monitoring policy for the offloaded tasks; and [0061], the table may be implemented in a data structure such as a priority queue or a balanced tree that maintains the tasks ordered according to their real-time requirements).

As per claim 6, Canedo teaches, wherein the calculations of current partial tasks in the parallel processing section on the at least one parallel-processor core are interrupted if a new entry of the priority level takes first place in the data structure ([0013], Every task includes a tuple that specifies the synchronous and priority configuration. For example, Task 1 executes periodically every 50 ms and has LOW priority, and Task 2 executes only when an interrupt triggered by I/O occurs and has HIGH priority. The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution).

As per claim 7, Canedo teaches, wherein the current partial tasks are processed further by the at least one parallel-processor core until a predetermined point of interruption, and are then interrupted ([0011], A task must have a priority level and may be executed either periodically (cyclically) or driven by interrupts; and [0013], Every task includes a tuple that specifies the synchronous and priority configuration. For example, Task 1 executes periodically every 50 ms and has LOW priority, and Task 2 executes only when an interrupt triggered by I/O occurs and has HIGH priority. The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution).

As per claim 9, Canedo, wherein an intermediate result of the calculations of the current partial tasks of the work packages is saved ([0022], the method includes scheduling each pipeline sub-task in its own processor core, in which output of a first pipeline sub-task is communicated to a processor core of a subsequent pipeline sub-task to be input to the subsequent pipeline sub-task, and in which the first pipeline sub-task can be executed in its core while the second pipeline sub-task is executing to generate an intermediate output that can be communicated to the core of the subsequent pipeline sub-task).

As per claim 10, Canedo teaches the invention substantially as claimed including a programmable logic controller (PLC) for the control of a machine or facility of an automation system comprising: 
	a communications interface for reading in sensor data ([0004], Control programs read inputs from the sensors at the beginning of the cycle) and for outputting actuator data ([0004], write the outputs to memory or actuators), 
	a data-processing unit comprising a plurality of master-processor cores ([0017], method for pipeline parallelizing a control program for multi -core execution) and at least one parallel-processor core for carrying out a control task in order to generate actuator data from the sensor data ([0004], Control programs read inputs from the sensors at the beginning of the cycle …write the outputs to memory or actuators; and [0017], method for pipeline parallelizing a control program for multi -core execution), 
	a control unit comprising a memory for storing a data structure comprising priority levels ([0011], A task must have a priority level and may be executed either periodically (cyclically) or driven by interrupts. The configuration contains the information about the allocation of programs into tasks with different synchronous properties, and tasks into resources; and [0013], Every task includes a tuple that specifies the synchronous and priority configuration…The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution) and a priorities administrator for administrating the priority levels in the data structure ([0013], The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution), 
	wherein the master-processor cores are each assigned an executable program of the control task ([0024], using multiple cores of multi -core processor to execute intermediate iterations of a first pipeline sub-task simultaneous with an iteration of a subsequent pipeline sub-task), wherein each program comprises at least one parallel processing section having a work package ([0025], analyzing a workload of a process step of a largest task to identify one or more cut-points where the process step can be decoupled into stages), and the work package comprises a plurality of partial tasks ([0025], divide the largest task into pipelined stages, and scheduling the pipeline stages to the processor cores of the processor), 
	wherein the plurality of partial tasks require parallelization and are processed in parallel on the corresponding master-processor core and on the at least one parallel processor core ([0018], using data dependency analysis on a control program to identify tasks that can be performed in parallel, identifying a largest task Tmax requiring the most execution time of the identified tasks, identifying cut-points in the largest task Tmax where data dependency delays decouple the task, inserting delayed data dependencies into cut-points of the largest task Tmax to create N pipeline sub-tasks, in which N is a number of cores available to a processor on which the control program will be executed, and scheduling the tasks and pipeline sub-tasks to the available processor cores; and [0050], program can be partitioned into stages by the insertion of data-dependency delays. As shown in the top left corner of FIG. 6(a), a method according to an embodiment of the invention partitions the largest task into sub-tasks of equal length so that the performance gains from parallel execution are maximized), 	
	wherein the parallel processing sections in the respective programs are assigned the predetermined priority level ([0011], A task must have a priority level …The configuration contains the information about the allocation of programs into tasks with different synchronous properties, and tasks into resources), and 
	wherein the programmable logic controller is configured to meet a hard real-time condition of the control task by determining executing times of the programs for the respective master-processor cores so that the plurality of master processor cores is adapted for processing the partial tasks from the respective work packages ([0018], using data dependency analysis on a control program to identify tasks that can be performed in parallel, identifying a largest task Tmax requiring the most execution time of the identified tasks, identifying cut-points in the largest task Tmax where data dependency delays decouple the task, inserting delayed data dependencies into cut-points of the largest task Tmax to create N pipeline sub-tasks, in which N is a number of cores available to a processor on which the control program will be executed, and scheduling the tasks and pipeline sub-tasks to the available processor cores; and [0050], program can be partitioned into stages by the insertion of data-dependency delays. As shown in the top left corner of FIG. 6(a), a method according to an embodiment of the invention partitions the largest task into sub-tasks of equal length so that the performance gains from parallel execution are maximized. The stars represent data dependency delays, or cut-points that partition the longest task into two stages: A and B. X0 represents an output vector. In this example, the user configured the program to be executed in cycles of 100 ms and therefore he/she receives the first output X0 after 100 ms, the second output X1 at 200 ms, and so on).
 [without being supported by the at least one parallel-processor core].

	Canedo fails to specifically teach, wherein the priorities administrator is configured to insert the respective priority levels into the data structure in the memory as soon as the respective master-processor core has reached the parallel processing section in the program, thereby setting the entry having the highest priority level in the first place of the entries in the data structure, wherein the at least one parallel-processor core is configured to examine the data structure in the memory for entries of the priority levels and if entries are present, to process partial tasks from the work package of the master-processor core, the priority level of which ranks first among the entries in the data structure, [wherein the programmable logic controller is configured to meet a hard real-time condition of the control task by determining executing times of the programs for the respective master-processor cores in such a way that the plurality of master processor cores is adapted for processing the partial tasks from the respective work packages] without being supported by the at least one parallel-processor core, and wherein the plurality of master-processor cores is configured to process partial tasks that are not processed by the at least one parallel-processor core, so that the plurality of master-processor cores and the at least one parallel processor core jointly process the partial tasks from the respective work packages; and wherein due to the parallelization most highly prioritized programs of the plurality of master-processor cores schedule a shorter execution time of the programs in order to keep a deadline that is shorter than a purely sequential execution time of the programs..

	However, Wang teaches, wherein the priorities administrator is configured to insert the respective priority levels into the data structure in the memory as soon as the respective master-processor core has reached the parallel processing section in the program, thereby setting the entry having the highest priority level in the first place of the entries in the data structure ([0010], the offloading of the human-machine-interaction tasks of the second task type to the offload destination resources for execution by the offload destination resources may further include the following additional operations. A second schedule is computed for execution of the soft real-time tasks by intelligent communication devices of the offload destination resources, and the soft real-time tasks offloaded to the intelligent communication devices for execution by the intelligent communication devices according to the second schedule. A third schedule is computed for execution of the firm real-time tasks by a cloud computing environment of the offload destination resources, and the firm real-time tasks are offloaded for execution by the cloud computing environment according to the third schedule), 
	wherein the at least one parallel-processor core is configured to examine the data structure in the memory for entries of the priority levels ([0058], the offload soft and firm real-time tasks action 322 schedules SRT and FRT tasks to mobile devices and the cloud according to their priority, status (obtained through the feedback data), and real-time requirements. That information is obtained from the task table 326; and [0060], Whenever a mobile device becomes available to the HMI system, it sends an I/O message to the HMI Panel runtime announcing its availability, requesting a subscription to the system and providing a performance characterization) and if entries are present, to process partial tasks from the work package of the master-processor core, the priority level of which ranks first among the entries in the data structure ([0060], After a trusted device is ready to receive offloaded tasks, an entry is added to the resource table 238. That information is used by the offload soft and firm real-time tasks action 322 to decide which devices are suitable to execute which tasks; and [0062], a resource R is then selected from the resource table such that the execution of T.sub.i by R maximizes the Quality of Service (QoS)), and 
	wherein the programmable logic controller is configured to meet a hard real-time condition of the control task by determining executing times of the programs for the respective master-processor cores in such a way that the plurality of master processor cores is adapted for processing the partial tasks from the respective work packages].
 without being supported by the at least one parallel-processor core ([0037], prioritizes task offloading/scheduling based on the real-time requirements of the tasks; [0051], classification and execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208… the HMI panel 210, referred to as " Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276… The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system),
	wherein the plurality of master-processor cores is configured to process partial tasks that are not processed by the at least one parallel-processor core, so that the plurality of master-processor cores and the at least one parallel processor core jointly process the partial tasks from the respective work packages ([0051], execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208. As shown in FIG. 2, an important component of the presently described architecture 200 remains the HMI panel 210, referred to as "Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276. Mobile devices 270 and the cloud 280 require a HMI runtime to execute the tasks offloaded to them by the system; and [0057], The schedule hard real-time tasks action 320 schedules HRT tasks within the Master HMI runtime according to their priority and real-time requirements. That information is obtained from the task table 326); and 
	wherein due to the parallelization most highly prioritized programs of the plurality of master-processor cores schedule a shorter execution time of the programs  ([0035], providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device ; [0037], It dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks. The system can therefore take full advantage of … the high availability and processing power of the cloud, while allowing the HMI panel to monitor and make decisions on the offloaded tasks)  in order to keep a deadline that is shorter than a purely sequential execution time of the programs ([0035], The presently described system overcomes the above shortcomings by systematically classifying HMI tasks according to their nature and real-time requirements, and providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device; [0036], the system guarantees the real-time and safety-critical requirements of industrial HMI applications; and [0104], the arrangement has the advantage of faster and more direct access to the cloud, which offers effectively unlimited computing power. Data analysis that formerly had to be scheduled by the HMI panel on local workstations is performed faster and with greater availability in the cloud. The tasks performed by the cloud are furthermore more accessible to users that are remote from the HMI panel).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 11, Canedo teaches, wherein the control unit is executed on a plurality of master-processor cores in a distributed manner ([0064], workload of the program can be analyzed to estimate how the workload can be balanced in equal parts. The program can then be optimized for memory bandwidth of the inter-processor communication, for a best CPU workload distribution in a heterogeneous multi -core environment, where not all CPUs have the same computation power, or for network communication, where different resources are connected through different bus types with different performance properties).

As per claim 12, Canedo teaches, 
	wherein the priorities administrator is configured to replace the first entry of the priority levels of the plurality of master-processor cores of the data structure by a new entry if said entry has a higher priority level ([0013], Every task includes a tuple that specifies the synchronous and priority configuration. For example, Task 1 executes periodically every 50 ms and has LOW priority, and Task 2 executes only when an interrupt triggered by I/O occurs and has HIGH priority. The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution), and  
	wherein the priorities administrator is configured to inform the at least one parallel processor core on a change of the entries of the priority levels of the plurality of master-processor cores in the data structure in order to interrupt current calculations of partial tasks from the corresponding work package ([0013], Every task includes a tuple that specifies the synchronous and priority configuration. For example, Task 1 executes periodically every 50 ms and has LOW priority, and Task 2 executes only when an interrupt triggered by I/O occurs and has HIGH priority. The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution).

As per claim 15, Canedo teaches the invention substantially as claimed including an automation system, comprising: 
	a programmable logic controller (PLC) for the control of a machine or facility of the automation system ([0014], Automatic parallelization of IEC 61131-3 languages is the most suitable approach for a transparent integration of multi-core technology into the industrial automation business; and [0015], Pipelining a control application in multi -core processors enables a streaming industrial PLC controller architecture), the programmable logic controller comprising a communications interface for reading in sensor data ([0004], Control programs read inputs from the sensors at the beginning of the cycle) and for outputting actuator data ([0004], write the outputs to memory or actuators), and 
	a data-processing unit comprising a plurality of master-processor cores ([0017], method for pipeline parallelizing a control program for multi -core execution) and at least one parallel-processor core for carrying out a control task in order to generate actuator data from the sensor data ([0004], Control programs read inputs from the sensors at the beginning of the cycle …write the outputs to memory or actuators; and [0017], method for pipeline parallelizing a control program for multi -core execution), 	
	wherein the plurality of master-processor cores is adapted to process partial tasks in at least one parallel processing section in a program of the master-processor core ([0024], using multiple cores of multi -core processor to execute intermediate iterations of a first pipeline sub-task simultaneous with an iteration of a subsequent pipeline sub-task; and [0025], divide the largest task into pipelined stages, and scheduling the pipeline stages to the processor cores of the processor), belonging to a work package of the master-processor core([0025], analyzing a workload of a process step of a largest task to identify one or more cut-points where the process step can be decoupled into stages), [without being supported by the at least one parallel-processor core], 
	a control unit comprising a memory for storing a data structure comprising priority levels ([0011], A task must have a priority level and may be executed either periodically (cyclically) or driven by interrupts. The configuration contains the information about the allocation of programs into tasks with different synchronous properties, and tasks into resources; and [0013], Every task includes a tuple that specifies the synchronous and priority configuration…The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution)  and a priorities administrator for administrating the priority levels in the data structure ([0013], The synchronous and priority information is used by the run-time of the industrial controller to perform the scheduling and execution); and 
	a machine, comprising actuators and sensors ([0004], Control programs read inputs from the sensors at the beginning of the cycle, process the data, and write the outputs to memory or actuators, as shown in FIG. 2; and [0086], The present invention can be implemented as a routine 107 that is stored in memory 103 and executed by the CPU 102 to process the signal from the signal source 108. As such, the computer system 101 is a general purpose computer system that becomes a specific purpose computer system when executing the routine 107 of the present invention), 
	wherein the actuators and sensors of the machine are connected to the programmable logic controller via the communications interface ([0086], The present invention can be implemented as a routine 107 that is stored in memory 103 and executed by the CPU 102 to process the signal from the signal source 108. As such, the computer system 101 is a general purpose computer system that becomes a specific purpose computer system when executing the routine 107 of the present invention).

	Canedo fails to specifically teach [wherein the plurality of master-processor cores is adapted to process partial tasks in at least one parallel processing section in a program of the master-processor core, belonging to a work package of the master-processor core] without being supported by the at least one parallel-processor core; wherein the plurality of master processor cores and the at least one parallel-processor core are adapted to process the partial tasks from the work package jointly in parallel in order to meet a hard real-time condition; .
	However Wang teaches, wherein the plurality of master-processor cores is adapted to process partial tasks in at least one parallel processing section in a program of the master-processor core, belonging to a work package of the master-processor core without being supported by the at least one parallel-processor core  ([0037], prioritizes task offloading/scheduling based on the real-time requirements of the tasks; [0051], classification and execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208… the HMI panel 210, referred to as " Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276… The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system); and
	wherein the plurality of master processor cores and the at least one parallel-processor core are adapted to process the partial tasks from the work package jointly in parallel in order to meet a hard real-time condition ([0051], execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208. As shown in FIG. 2, an important component of the presently described architecture 200 remains the HMI panel 210, referred to as "Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276. Mobile devices 270 and the cloud 280 require a HMI runtime to execute the tasks offloaded to them by the system; and [0057], The schedule hard real-time tasks action 320 schedules HRT tasks within the Master HMI runtime according to their priority and real-time requirements. That information is obtained from the task table 326), and 
	wherein due to the parallelization most highly prioritized programs of the plurality of master-processor cores schedule a shorter execution time of the programs  ([0035], providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device ; [0037], It dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks. The system can therefore take full advantage of … the high availability and processing power of the cloud, while allowing the HMI panel to monitor and make decisions on the offloaded tasks)  in order to keep a deadline that is shorter than a purely sequential execution time of the programs ([0035], The presently described system overcomes the above shortcomings by systematically classifying HMI tasks according to their nature and real-time requirements, and providing dynamic scheduling of tasks to devices to offload the computation and improve the overall performance of the HMI system. Computation is offloaded, rather than just sharing a screen on a remote device, allowing the mobile device or the cloud to make use of its local resources to best improve the user experience and computation of tasks locally in the device; [0036], the system guarantees the real-time and safety-critical requirements of industrial HMI applications; and [0104], the arrangement has the advantage of faster and more direct access to the cloud, which offers effectively unlimited computing power. Data analysis that formerly had to be scheduled by the HMI panel on local workstations is performed faster and with greater availability in the cloud. The tasks performed by the cloud are furthermore more accessible to users that are remote from the HMI panel).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 16, Canedo teaches, wherein the master-processor cores are each assigned an executable program of the control task ([0024], using multiple cores of multi-core processor to execute intermediate iterations of a first pipeline sub-task simultaneous with an iteration of a subsequent pipeline sub-task), 
	wherein each program comprises at least one parallel processing section having a work package ([0025], analyzing a workload of a process step of a largest task to identify one or more cut-points where the process step can be decoupled into stages), and the work package comprises a plurality of partial tasks ([0025], divide the largest task into pipelined stages, and scheduling the pipeline stages to the processor cores of the processor), 
	wherein the parallel processing sections in the respective programs are assigned the predetermined priority level ([0011], A task must have a priority level …The configuration contains the information about the allocation of programs into tasks with different synchronous properties, and tasks into resources), and
	wherein the programmable logic controller is configured to meet a real-time condition of the control task by determining executing times of the programs for the respective master-processor cores so that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages ([0018], using data dependency analysis on a control program to identify tasks that can be performed in parallel, identifying a largest task Tmax requiring the most execution time of the identified tasks, identifying cut-points in the largest task Tmax where data dependency delays decouple the task, inserting delayed data dependencies into cut-points of the largest task Tmax to create N pipeline sub-tasks, in which N is a number of cores available to a processor on which the control program will be executed, and scheduling the tasks and pipeline sub-tasks to the available processor cores; and [0050], program can be partitioned into stages by the insertion of data-dependency delays. As shown in the top left corner of FIG. 6(a), a method according to an embodiment of the invention partitions the largest task into sub-tasks of equal length so that the performance gains from parallel execution are maximized. The stars represent data dependency delays, or cut-points that partition the longest task into two stages: A and B. X0 represents an output vector. In this example, the user configured the program to be executed in cycles of 100 ms and therefore he/she receives the first output X0 after 100 ms, the second output X1 at 200 ms, and so on) [without being supported by the at least one parallel-processor core].
	
	Canedo fails to specifically teach wherein the priorities administrator is configured to insert the respective priority levels into the data structure in the memory as soon as the respective master-processor core has reached the parallel processing section in the program, thereby setting the entry having the highest priority level in the first place of the entries in the data structure, wherein the at least one parallel-processor core is configured to examine the data structure in the memory for entries of the priority levels, and if entries are present, to process partial tasks from the work package of the master-processor core, the priority level of which ranks first among the entries in the data structure, wherein the programmable logic controller is configured to meet a real-time condition of the control task by determining executing times of the programs for the respective master-processor cores in such a way that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core, and wherein the plurality of master-processor cores is configured to process partial tasks that cannot be processed by the at least one parallel-processor core.

	However, Wang teaches, wherein the priorities administrator is configured to insert the respective priority levels into the data structure in the memory as soon as the respective master-processor core has reached the parallel processing section in the program, thereby setting the entry having the highest priority level in the first place of the entries in the data structure ([0010], the offloading of the human-machine-interaction tasks of the second task type to the offload destination resources for execution by the offload destination resources may further include the following additional operations. A second schedule is computed for execution of the soft real-time tasks by intelligent communication devices of the offload destination resources, and the soft real-time tasks offloaded to the intelligent communication devices for execution by the intelligent communication devices according to the second schedule. A third schedule is computed for execution of the firm real-time tasks by a cloud computing environment of the offload destination resources, and the firm real-time tasks are offloaded for execution by the cloud computing environment according to the third schedule), 
	wherein the at least one parallel-processor core is configured to examine the data structure in the memory for entries of the priority levels ([0058], the offload soft and firm real-time tasks action 322 schedules SRT and FRT tasks to mobile devices and the cloud according to their priority, status (obtained through the feedback data), and real-time requirements. That information is obtained from the task table 326; and [0060], Whenever a mobile device becomes available to the HMI system, it sends an I/O message to the HMI Panel runtime announcing its availability, requesting a subscription to the system and providing a performance characterization), and if entries are present, to process partial tasks from the work package of the master-processor core ([0060], After a trusted device is ready to receive offloaded tasks, an entry is added to the resource table 238. That information is used by the offload soft and firm real-time tasks action 322 to decide which devices are suitable to execute which tasks; and [0062], a resource R is then selected from the resource table such that the execution of T.sub.i by R maximizes the Quality of Service (QoS), the priority level of which ranks first among the entries in the data structure ([0037], dynamically offloads/schedules tasks in the available resources, and prioritizes task offloading/scheduling based on the real-time requirements of the tasks; and [0061], After the activity is started at block 410, the tasks T.sub.i, are priority sorted in the task table at action 420…the table may be implemented in a data structure such as a priority queue or a balanced tree that maintains the tasks ordered according to their real-time requirements), 
	wherein the programmable logic controller is configured to meet a real-time condition of the control task by determining executing times of the programs for the respective master-processor cores in such a way that the plurality of master-processor cores is adapted for processing the partial tasks from the respective work packages without being supported by the at least one parallel-processor core ([0037], prioritizes task offloading/scheduling based on the real-time requirements of the tasks; [0051], classification and execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208… the HMI panel 210, referred to as " Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276… The only difference between the Master HMI runtime in the HMI panel 210 and the HMI runtimes in the mobile devices 270 and the cloud 280 is that the Master HMI runtime has the highest authority and its scheduling decisions are final in the overall system),
and
	wherein the plurality of master-processor cores is configured to process partial tasks that cannot be processed by the at least one parallel-processor core ([0051], execution of HMI tasks according to their real-time requirements including hard real-time (HRT) tasks 204, soft real-time (SRT) tasks 206, and firm real-time (FRT) tasks 208. As shown in FIG. 2, an important component of the presently described architecture 200 remains the HMI panel 210, referred to as "Master HMI runtime," because it handles the HRT tasks 204 associated with field-level devices such as PLCs 242, I/Os 244, and a fieldbus network 272 (e.g. Profinet). Other real-time tasks such as SRT tasks 206 and FRT tasks 208 can be offloaded by the Master HMI runtime 210 to mobile devices 270 via a wireless network 274 such as a WiFi network, and eventually offloaded to the cloud 280 via a local or wide area network 276. Mobile devices 270 and the cloud 280 require a HMI runtime to execute the tasks offloaded to them by the system; and [0057], The schedule hard real-time tasks action 320 schedules HRT tasks within the Master HMI runtime according to their priority and real-time requirements. That information is obtained from the task table 326).
	The same motivation used in the rejection of claim 15 is applicable to the instant claim.

As per claim 17, this claim is similar to claim 11 and is rejected for the same reasons.
As per claim 18, this claim is similar to claim 12 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 13 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 13 and is rejected for the same reasons.

	Claims 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canedo-Wang as applied to claim 1 and in further view of Verma et al. (United States Patent Application Publication 2017/0031327).
As per claim 8, the combination of Canedo-Wang fails to specifically teach wherein the point of interruption is in particular determined in a control structure in the partial tasks of the work packages.
	However, Verma teaches, wherein the point of interruption is in particular determined in a control structure in the partial tasks of the work packages ([0016], In the event of new data being loaded again from the data buffer into one or more higher-priority priority memories, the transmission of the data from the priority memory with lower priority is stopped and the data from the higher-priority memories will be transmitted, wherein transmission starts with the highest-priority memory content… The priority memory can be realized in the form of a FIFO (first in first out) memory or in the form of a cyclic memory).

	The combination of Canedo-Wang and Verma are analogous because they are each relation to managing control tasks in automation systems. Canedo teaches a method for parallelizing a control program. Wang teaches a method of prioritizing and managing control tasks in a distributed automation system. Verma teaches a method of prioritizing and managing control tasks in a distributed automation system. (Abstract, system and a method for control and/or analytics of an industrial process and especially a system and a method for the prioritization of the data transmission of process data from plant-side automation and processing units to remote processing units external to the plant). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Canedo-Wang would be modified with the priority scheduling mechanism taught by Verma in order to schedule a control task. One of ordinary skill in the art would have recognized that applying the known technique of Verma to the teachings of Canedo-Wang would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Canedo-Wang and Verma.

As per As per claim 13, the combination of Canedo-Wang fails to specifically teach wherein the at least one parallel-processor core is configured to interrupt the calculations of the current partial tasks from the corresponding work package, if a new entry of the priority levels is set to first place among the entries in the data structure in the memory and to hand over the intermediate results of the calculations to the control unit, and wherein the control unit is configured to save the intermediate results of the calculations of the current partial tasks from the respective work packages on a memory unit which is accessed by the plurality of master-processor cores and the at least one parallel processor core.
	However, Verma teaches, wherein the at least one parallel-processor core is configured to interrupt the calculations of the current partial tasks from the corresponding work package, if a new entry of the priority levels is set to first place among the entries in the data structure in the memory ([0016], In the event of new data being loaded again from the data buffer into one or more higher-priority priority memories, the transmission of the data from the priority memory with lower priority is stopped and the data from the higher-priority memories will be transmitted, wherein transmission starts with the highest-priority memory content; and [0027], during the sending of data from the memory of the order 2 via the priority dispatcher, the priority memory of the order 1 is again being filled with one or more items of high-priority data, thus the sending of the data of the memory of order 2 is interrupted and the data of the memory of order 1 is sent) and to hand over the intermediate results of the calculations to the control unit ([0024], The analytics element within the remote processing unit does not have to wait for the entire volume of data before it begins to analyze the data. Whenever results, even partial results, are available on the basis of the high-priority data, these are quickly sent back to the process), and 
	wherein the control unit is configured to save the intermediate results of the calculations of the current partial tasks from the respective work packages on a memory unit which is accessed by the plurality of master-processor cores and the at least one parallel processor core ([0038], The results 14 of the process control algorithm 13 are transmitted to the automation and processing units 2, 5, 6, 7).
	The same motivation used in the rejection of claim 8 is applicable to the instant case.

As per claim 14, the combination of Canedo-Wang fails to specifically teach, wherein the priorities administrator is configured to remove the entries of the priority levels of the plurality of master-processor cores from the data structure, if the partial tasks from the respective work packages are fully processed.
	However, Verma teaches, wherein the priorities administrator is configured to remove the entries of the priority levels of the plurality of master-processor cores from the data structure, if the partial tasks from the respective work packages are fully processed ([0017], The priority dispatcher can allocate priority memory or release priority memory not needed).
	The same motivation used in the rejection of claim 8 is applicable to the instant claim.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199